Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed 5/11/2022 has been entered.  
The Information Disclosure Statement filed on 5/11/2022 has been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Claim 4 has been canceled by applicant.
Claims 1-2, 5-8, 11-13, and 19 have been amended.
Claims 28-31 are newly added.
Note: On 1/24/2022, applicant telephonically elected Invention I, claims 1-19.   
Regarding species election, applicant elected: 
Election 1. Gibberellins as component of (iii) of the composition (in claim 1);
Election 3. (b) a riboside as the cytokinin (in claim 4);
Election 3b. 6-((E)-4- hydroxy-3-methylbut-2-enylamino)-9-beta-D-ribofuranosylpurine as the riboside (in claim 5); 
Election 4. A gel (in claim 6); 
Election 5. gibberellin A3 as the gibberellin (in claim 9); 
Election 7. gelling agents as the supplement (in claim 14); and
Election 7d. agar as the gelling agent (in claim 19).   
Election 2 (claim 3) has been withdrawn by the examiner. 
Claim 13 was withdrawn for drawn solely to non-elected species.  In view of the amendment of claim 2, claim 13 is rejoined and examined in the Office action. 
Claims 15-18, and 20-27 stand to be withdrawn. 
In summary, claims 1-3, 5-14, 19, and 28-31 are examined in this Office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 2/11/2022, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 5/11/2022 have been thoroughly considered but are not deemed fully persuasive.

Interpretation of “essentially free of auxins”
The term “essentially free of auxins” is not defined by the specification, and only appears in the specification once ([0009]).
According to MPEP § 2173.05(b), “essentially free of” can be definite because of unavoidable impurity, and it would be impractical to require applicants to specify a particular number as a cutoff between their invention and the prior art.  
In the dictionaries, “essentially free” generally means not observed or not measured.  
Accordingly, by broadest reasonable interpretation (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)), "essentially free of auxins" is interpreted as including unavoidable and undetectable levels of auxins. 

Claim Objections 
New Claim 30 is objected to because of the following informalities:  
In view of specification, claims and art, “brassinosides” recited in the claim appears to be a typographic error, should be changed to ---brassinolides---. 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

New claims 28-29 and 31 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Banerjee et al. (Efficient production of transgenic potato (S. tuberosum L. ssp. andigena) plants via Agrobacterium tumefaciens-mediated transformation. Plant Science 170. 732–738, 2006), viewed with evidence from Murashige and Skoog Salt and Vitamin Mixture _Thermo Fisher Scientific (2022).  
Claim 28 is drawn to a composition comprising: 
(i) a basal plant medium, 
(ii) one or more cytokinins, and 
(iii) one or more gibberellins, 
wherein the one or more cytokinins is a riboside, 7USSN: 17/500,864Atty. Dock. No.: 4000-1002US Response to NFOA 11 Feb 2022 
wherein the basal plant medium comprises Cl- at a concentration of from about 1.0 x 10-4 mM to about 10 mM, and 
wherein the one or more gibberellins is present in the composition in an amount of from about 0.1 uM to 9.0 uM.  
Claim 29 limits claim 28, wherein the basal plant medium further comprises one or more of the following components: 
Mg2+ at a concentration of from about 0.10 mM to about 10 mM; 
SO42- at a concentration of from about 0.1 mM to about 15 mM; 
Ca2+ at a concentration of from about 0.1 mM to about 10 mM; 
K+ at a concentration of from about 1 mM to about 40 mM; 
P043- at a concentration of from about 0.1 mM to about 10 mM; 
iron at a concentration of from about 1x10-3 mM to about 1.0 mM; and 
EDTA at a concentration of from about 1x10-3 mM to about 1 mM.  
Claim 31 limits claim 28, wherein the riboside is 6-((E)-4- hydroxy-3-methylbut-2-enylamino)-9-beta-D-ribofuranosylpurine (elected species). 

According to specification ([0101]), and confirmed by https://pubchem.ncbi.nlm.nih.gov/compound/Zeatin-riboside and USPTO  STIC (Scientific and Technical Information Center Library) search, 6-((E)-4-hydroxy-3-methylbut-2-enylamino)-9-beta-D-ribofuranosylpurine (elected species) is also called “Zeatin riboside”. 
Regarding claim 28 and 31, Banerjee et al. teach a composition (called plant shoot induction medium) comprising MS basal medium (mineral salt and vitamin nutrient), Zeatin riboside, and gibberellins GA3 (p733, right col, 2.3.1.3).  MS medium is a basal plant medium. Zeatin riboside is a cytokinin. Gibberellin A3 (GA3) is a Gibberellin.  
The molecular weight of gibberellins GA3 is 345.4.  Thus, 0.15 mg/L gibberellin GA3 is 0.43 uM.  0.43 uM gibberellin GA3 anticipates 0.1 uM to 9.0 uM of gibberellin.  
viewed with evidence from Murashige and Skoog Salt and Vitamin Mixture _Thermo Fisher Scientific, MS basal medium comprises about 3.0 mM of Cl-:

Calcium Chloride (CaCl2) (anhyd.)

111.0

332.2

2.9927928

Cobalt Chloride (CoCl2-6H2O)

238.0

0.025

1.0504202E-4

Thus, Banerjee et al teach all limitations of claims 28 and 31.  
Regarding claim 29, MS basal medium comprises about 1.5 mM of Mg2+:

Thus, Banerjee et al. teach all limitations of claim 29.  
Therefore, Banerjee et al. teach all limitations of claims 28-29 and 31 viewed with evidence from Murashige and Skoog Salt and Vitamin Mixture _Thermo Fisher Scientific. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability
shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al viewed with evidence from Murashige and Skoog Salt and Vitamin Mixture _Thermo Fisher Scientific, as applied to claim 28, and further in view of Hu et al (Gibberellins Promote Brassinosteroids Action and Both Increase Heterosis for Plant Height in Maize (Zea mays L.) Frontiers in Plant Science, 1-17, 2017). 
Claim 28 has been analyzed above. 
Claim 30 limits claim 28, further comprising (iv) one or more brassinolides.  
According to specification ([0052]), "brassinolide" or alternatively "brassinosteroid" or "BR" as used herein contemplates and encompasses all known brassinolides.
Banerjee et al additionally teach that the composition/medium comprising cytokinin and GA are for plant regeneration and growth and demonstrated success (p733, right col, 2nd para; p735, left col, 2nd para; p736, fig 2)
Banerjee et al do not teach the composition of claim 28 further comprising brassinolide(s).   
Hu et al teach and that gibberellins (GA) and brassinosteroids (BR) are natural plant hormones (P2, left col, last para, right col, 1st and 2nd paras).  
Hu et al also teach and demonstrated that gibberellins (GA) promoted brassinosteroids (BR) action and both increase heterosis for plant height (PHT) in plant (p1, title, abstract; p7, right col, 2nd para; p11, fig 5).   
An invention would have been obvious to one of ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One of ordinary skill in the art would have realized that GA and BR are natural plant hormones existing together in plant, and that GA promotes BR action and both increase heterosis for plant height, as taught by Hu et al, and been motivated to add BR to the composition of Banerjee et al that comprises GA, to achieve the same expected result of promoting plant regeneration and growth including promoting plant height.  Since Hu et al demonstrated that gibberellins promoted brassinosteroids action and both increase heterosis for plant height, the expectation of success would have been high.  
Therefore, the claim would have been obvious to one of ordinary skill in the art. 

Claims 1, 3, 5-7, 9-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenboim-Wainberg (Cross Talk between Gibberellin and Cytokinin: The Arabidopsis GA Response Inhibitor SPINDLY Plays a Positive Role in Cytokinin Signaling. The Plant Cell, Vol. 17, 92–102, 1/2005), in view of Banerjee et al, and Steward et al. (US Patent 9228209, published 1/5/2016, filed 11/5/2010).   
Claims 1 and 9-10 are drawn to a composition comprising:  
(i) a basal plant medium, 
(ii) one or more cytokinins, and 
(iii) one or more gibberellins (gibberellin A3 in claims 9-10, elected species),  
wherein the one or more cytokinins is a riboside, and 
wherein the composition is essentially free of auxins.  
Claim 3 limits the basal plant medium to that including Murashige and Skoog (MS) medium. 
Claims 14 and 19 recite that the media is supplemented with gelling agents (elected species), particularly agar (elected species).   
Claims 5 and 8 limits the riboside to 6-((E)-4-hydroxy-3-methylbut-2-enylamino)-9-beta-D-ribofuranosylpurine (elected species).  
Claim 6 recites that the composition of claim 1, wherein the composition stimulates axillary shoot growth of Cannabaceae grown in tissue culture to a greater extent than Cannabaceae grown in tissue culture without the composition.   

Regarding claims 1, 3, 9-10, 14 and 19, Greenboim-Wainberg et al. teach a composition comprising MS medium, agar, cytokinin and gibberellin A3 (GA3) (p101, left col, 2nd para).
MS medium is a basal plant medium of claim 1 (i), and the limitation of claim 3. 
Cytokinin reads on the limitation of claim 1 (ii)
Gibberellin A3 (GA3) reads on the limitations of claims 1 (iii), 9-10.  
Agar is a gelling agent. thus, the composition is a gel, the limitation of claims 14 and 19.  
In the same paragraph (p101, left col, 2nd para), Greenboim-Wainberg et al. teach that the above composition is used for anthocyanin assay of plant seed (emphasizing plant) with the indicated cytokinin and GA3 concentration. 
Greenboim-Wainberg et al. teach that the cytokinin is 6-benzylamino purine (BA) (p93, fig 1; p94, left col, 1st para).  In the whole article, BA is the only cytokinin used by Greenboim-Wainberg et al.
In the anthocyanin assay (p94, fig 2B), Greenboim-Wainberg et al. teach that the above composition of MS, agar, cytokinin BA and GA3 are used (column B+G of fig 2B: B is cytokinin BA, G is gibberellin GA3).  
Greenboim-Wainberg et al. further teach that in some above anthocyanin assays, the composition is without adding auxin (p94, left col, 1st para), reading on “essentially free of auxins”.  

Thus, Greenboim-Wainberg et al. teach all of the limitations of claims 1, 3, 9-10, 14 and 19 
except 
do not explicitly teach that the cytokinin is a riboside.   
As analyzed above, Banerjee et al. teach a composition (called plant shoot induction medium) comprising MS basal medium (mineral salt and vitamin nutrient), zeatin riboside, and gibberellins GA3 (p733, right col, 2.3.1.3).  MS medium is a basal plant medium. Zeatin riboside is a cytokinin.  Gibberellin A3 (GA3) is a gibberellin.  
According to specification ([0101]), and confirmed by https://pubchem.ncbi.nlm.nih.gov/compound/Zeatin-riboside and STIC search,
6-((E)-4-hydroxy-3-methylbut-2-enylamino)-9-beta-D-ribofuranosylpurine (elected species) is also called “zeatin riboside”.  
Banerjee et al. demonstrated success by using the medium—the medium supplemented with a combination of zeatin riboside and gibberellic acid induced shoot formation from callus after 28 days of incubation (p732, abstract, p733, right col, 2nd para; p735, left col, 2nd para; p736, fig 2).  
Thus, Banerjee et al not only teach cytokinin being a riboside, but also teach the limitation of claims 5 and 8, and teach the advantage of using 6-((E)-4-hydroxy-3-methylbut-2-enylamino)-9-beta-D-ribofuranosylpurine (zeatin riboside, elected species) for promoting shoot formation. 
Additionally regarding the limitation of “essentially free of auxins”, as support to the teaching of Greenboim-Wainberg et al., Steward et al. also teach a composition/plant medium comprising cytokinin and gibberellins, but are substantially free of auxins (col 5, liens 3-7; claim 1).  Thus, composition/plant medium comprising cytokinin and gibberellins, but are essentially free of auxins, is a common composition taught in prior art.  

Regarding dependent claims:   
Greenboim-Wainberg et al. teach that 5uM cytokinin BA and 5uM gibberellins GA3 are used in the anthocyanin assay of plant seed (p95, left col, 1st para). 
5uM cytokinin anticipates 0.1 uM to 6.0 uM of cytokinin, or 0.1 uM to 30 uM of cytokinin, the limitations of claims 7 and 11. 
5uM gibberellins anticipates 0.1-9.0 uM gibberellins, the limitation of claim 12.  
Regarding claim 6, obviously, the instantly claimed stimulates axillary shoot growth of Cannabaceae grown in tissue culture to a greater extent than Cannabaceae grown in tissue culture without the composition, would be inherent to the composition as taught by Greenboim-Wainberg et al.
Applicant is reminded that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. § 102 or § 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. § 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112. 
Nevertheless, as analyzed above, the composition that had demonstrated success by Banerjee et al is a plant shoot induction medium.  Thus, stimulating axillary shoot growth of a plant is not unexpected.  
	
An invention would have been obvious to one of ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Greenboim-Wainberg et al teach the claim limitations.  
Both Greenboim-Wainberg et al and Steward et al teach composition/plant medium comprising cytokinin and gibberellins, but are substantially free of auxins. 
Banerjee et al not only teach cytokinin being a riboside, but also demonstrated the advantage of using 6-((E)-4-hydroxy-3-methylbut-2-enylamino)-9-beta-D-ribofuranosylpurine (Zeatin riboside, elected species) for promoting shoot formation.  
Thus, one of ordinary skill in the art would have recognized that riboside (in combination with gibberellins) has demonstrated advantage of promoting shoot formation in plant as taught by Banerjee et al., and been motivated to substitute the cytokinin of Greenboim-Wainberg et al. with zeatin riboside, to achieve the expected result of promoting shoot formation.  The expectation of success would have been high because the only difference between Greenboim-Wainberg et al. and Banerjee et al. is zeatin riboside as the cytokinin.   
Therefore, the invention would have been obvious to one of ordinary skill in the art. 

	
	
Claim 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greenboim-Wainberg et al. in view of Banerjee et al. and Steward et al. as applied to claim 1, and further in view of Hu et al. 
Claim 1 has been analyzed above. 
Claim 2 limits claim 1, wherein the composition further comprises one or more brassinolides.  
Claim 13 limits claim 2, wherein the one or more brassinolides are one or more of 2,4-epi-brassinolide, and so on.     
Greenboim-Wainberg et al. in view of Banerjee et al. and Steward et al. do not teach the composition of claim 1 further comprising brassinolide(s).   
Hu et al. teach and that gibberellins (GA) and brassinosteroids (BR) are natural plant hormones (P2, left col, last para, right col, 1st and 2nd paras).  
Hu et al. also teach and demonstrated that gibberellins promoted brassinosteroids action and both increase heterosis for plant height (PHT) in plant (p1, title, abstract; p7, right col, 2nd para; p11, fig 5).   
Regarding claim 13, according to https://www.thomassci.com/Chemicals-A-through-D-NEW-Cell-Expression-Media-Plant-Tissue-Culture-Hormones/_/24-Epibrassinolide, 2,4-epi-brassinolide is a commercially available brassinosteroid.  Thus, it would have been an obvious choice by one of ordinary skill in the art. 
An invention would have been obvious to one of ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One of ordinary skill in the art would have realized that GA and BR are natural plant hormones existing together in plant, and that GA promotes BR action and both increase heterosis for plant height, as taught by Hu et al., and been motivated to add BR to the composition of Greenboim-Wainberg et al. or Banerjee et al., to achieve the same expected result of promoting plant regeneration and growth including promoting plant height.  Since Hu et al demonstrated that gibberellins promoted brassinosteroids action and both increase heterosis for plant height, the expectation of success would have been high.  
Therefore, the claims would have been obvious to one of ordinary skill in the art. 


Response to Arguments
Election/Restriction and species election
Examiner acknowledges that potential rejoinders would be possible if the elected claims or/and species is subsequently found allowable.

Markush Group 
	In view of claim amendments, the rejection is withdrawn.  

35 U.S.C. § 102(a)(1) 
Claims have been significantly amended, introducing new limitations and new ground of rejections.  The art rejections are newly made.  The arguments to the previous rejections are no longer applicable. 

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

	
/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663